Exhibit I
4/11/2021                                                                       ICO=IPO: Why the SEC Is Right to Regulate Initial Coin Offerings | Ripple

   (/)               (/insights)




       ← Back to Insights Home (/insights)



       ICO=IPO: Why the SEC Is Right to Regulate Initial Coin
       Offerings
       5 MINÁREADÁ•ÁBRAD GARLINGHOUSE                                                                                                                       JUL 28, 2017




       Image: Shutterstock


       Digital assets like XRP and bitcoin and the blockchain technology behind them represent an incredibly exciting opportunity to accelerate the engine of
       commerce around the world. But we’re still in the early stages of development and, as often happens with ¦nancial innovations, it can take time for
       regulations to catch up.


       Some have disregarded regulation entirely, believing that under the banner of new technology, they are exempt. This year alone, ¦rms have raised $1.3
       billion from initial coin offerings (https://www.bloomberg.com/news/articles/2017-07-18/ethereum-co-founder-says-crypto-coin-market-is-ticking-time-
       bomb) (ICOs), a type of blockchain crowdfunding for startups. But rather than delivering something to investors that can be used to exchange value on
       a speci¦c economic platform, some of the tokens offered seem to have no inherent utility.


       Instead, these ICOs were based on little more than a white paper and look much more like (not especially attractive) stock offerings. I have previously
       highlighted this practice (http://fortune.com/2017/07/25/bitcoin-ethereum-cryptocurrency-predictions/) as unsustainable, potentially deceptive and
       detrimental to the long-term growth of the digital asset market. So, I was happy to see the Securities and Exchange Commission (SEC) step into the ring
       (https://www.sec.gov/news/press-release/2017-131) this week to clarify that certain types of ICOs are actually securities.


       Token offering

       The SEC’s report focused on DAO – one of the most controversial of the recent spate of ICOs – and painted a picture of a process
       (https://www.sec.gov/litigation/investreport/34-81207.pdf) that bore all the hallmarks of a stock offering:



                                                                                                          1

https://ripple.com/insights/icoipo-sec-right-regulate-initial-coin-offerings/                                                                                              1/3
4/11/2021                                                                              ICO=IPO: Why the SEC Is Right to Regulate Initial Coin Offerings | Ripple

   (/)            (/insights)
            “Investors who purchased DAO Tokens were investing in a common enterprise and reasonably expected to earn pro¦ts through that enterprise…”




       It concluded that DAO Tokens are securities and its creators “broke the law by offering shares to the public without complying with applicable securities
       laws.”


       I welcome this o¨cial clari¦cation of what had become a gray area. My position will not be a surprise given Ripple’s history of actively engaging
       regulators and central banks as we have developed our solution for faster and more e¨cient cross-border payments.


       We partner with many ¦nancial institutions, including the Bank of England (https://ripple.com/insights/results-of-the-bank-of-englandripple-proof-of-
       concept-published-today/) and major global banks like Santander and Standard Chartered. Our Director of Regulatory Relations Ryan Zagone sits on the
       steering committee for the Federal Reserve’s Faster Payments Task Force, which recently released its action plan (https://ripple.com/insights/federal-
       reserve-task-force-ripple-improves-speed-transparency-global-payments/) for improving payments in the U.S.


       In contrast to ICO tokens, which in many cases exist as nothing more than ideas on paper and arbitrary balances on ledgers, digital assets with utility
       have the potential to transform global commerce for the better. But I can’t see how that will happen without input and buy-in from the major players in
       the world of ¦nance and government regulators. When you believe in responsible innovation as we do, these partnerships are crucial to ensuring the
       successful growth of the digital assets market.


       Quacks in the system

       It’s surely no coincidence that ICO sounds a lot like IPO (initial public offering). Indeed, the developer of DAO said that purchasing DAO Tokens
       (https://www.sec.gov/litigation/investreport/34-81207.pdf) would entitle investors to “rewards” and likened it to “buying shares in a company and
       getting…dividends.”


       I say, if it looks like a duck and quacks like a duck then let’s regulate it like a duck. The bill may already be in the mail for some of these companies. SEC
       regulations are there to protect both investors and the businesses offering stock. If, as I think is likely, deception is shown to have occurred in an ICO –
       now understood to be a security – Áthe entrepreneurs involved will ¦nd themselves tied up in litigation for years to come.


       I expect the SEC’s guidance to lead to a signi¦cant reduction in the pace of ICOs, as ¦rms will need to undergo the same kind of thoughtful process of
       disclosure and transparency necessary for any securities offering. This culling of the herd should not affect utilitarian assets like XRP, which can be
       used by payment providers and banks to enable faster, more e¨cient cross-border payments. The SEC ruling implies that digital assets whose value is
       based on established use cases and not ambiguous promises, are distinguishable from ICO tokens.


       Strong and stable

       Even with an ICO cool-off, the overall digital asset market remains highly volatile at the moment with the Bitcoin community preparing for civil war
       (https://thenextweb.com/contributors/2017/07/24/ultimate-guide-upcoming-fork-thats-splitting-bitcoin-community/#.tnw_u9hq3zbD) over its inability
       to scale its transaction processing power to meet demand. Meanwhile, as the host of most of the recent ICOs, Ethereum will likely experience the most
       signi¦cant fallout from this SEC ruling.


       By focusing on developing technology that reduces the friction and cost of cross-border payments and actively partnering with regulators and ¦nancial
       institutions, Ripple is a source of stability in a market with the potential to change the way value is exchanged. The SEC ruling is a crucial step in this
       evolution.


       Digital assets and the blockchain technology that powers them may be new and innovative but I see no reason to discard decades’ worth of useful
       regulation that helps protect everyone.




                    Subscribe to the
                    Ripple Insights newsletter.

                       Enter your email address




                                                                                                             Sign Up




                               I'm not a robot
                                                                     reCAPTCHA
                                                                     Privacy - Terms                             2

https://ripple.com/insights/icoipo-sec-right-regulate-initial-coin-offerings/                                                                                           2/3
4/11/2021                                                                            ICO=IPO: Why the SEC Is Right to Regulate Initial Coin Offerings | Ripple

   (/)               (/insights)




       Related Stories
       MAR 03, 2021

       Ripple Pilots a Private Ledger for Central Banks Launching CBDCs
       (https://ripple.com/insights/ripple-pilots-a-private-ledger-for-
       central-banks-launching-cbdcs/)
       4 MINÁREADÁ•ÁJAMES WALLIS                                                                                                                                             (https://ripple.com/insights/ripp
                                                                                                                                                                             pilots-a-private-ledger-for-
                                                                                                                                                                             central-banks-launching-
                                                                                                                                                                                 t lb k l         hi
                                                                                                                                                                             cbdcs/)
       MAR 17, 2021

       UBRI On Campus: Rutgers Law School Looks to Reform Fintech
       Regulation (https://ripple.com/insights/ubri-on-campus-rutgers-
       law-school-looks-to-reform-¦ntech-regulation/)
       5 MINÁREADÁ•ÁTEAM RIPPLE                                                                                                                                              (https://ripple.com/insights/ubr
                                                                                                                                                                             on-campus-rutgers-law-
                                                                                                                                                                             school-looks-to-reform-
                                                                                                                                                                               h ll k t         f
                                                                                                                                                                             ¦ntech-regulation/)
       FEB 24, 2021

       Setting the Stage for Digital Global Payments
       (https://ripple.com/insights/setting-the-stage-for-digital-global-
       payments/)
       5 MINÁREADÁ•ÁPAT THELEN                                                                                                                                               (https://ripple.com/insights/set
                                                                                                                                                                             the-stage-for-digital-global-
                                                                                                                                                                             payments/)




   Payments Network                        Customers                            Resources                          Regulators                           Support                      About Us

   RippleNet                      Our Customers                Blog                           Compliance                   FAQ                                                       Our Story
   (https://ripple.com/ripplenet/)(https://ripple.com/customers/)
                                                               (https://ripple.com/insights/) (https://ripple.com/compliance/)
                                                                                                                           (https://ripple.com/faq/)                                 (https://ripple.com/compan
   On-Demand Liquidity           Customer Case Studies         Content Library              Policy Framework                                            Contact Us                    Careers
   (https://ripple.com/ripplenet/on-
                                 (https://ripple.com/customer- (https://ripple.com/content- (https://ripple.com/policy-                                 (https://ripple.com/contact/) (https://ripple.com/compan
   demand-liquidity/)            case-study/)                  library/)                    framework/)                                                                              RippleX
   Line of Credit                                                               Podcast                                                                                              (https://ripple.com/ripplex/)
   (https://ripple.com/line-                                                    (https://ripple.com/podcast/)                                                                        SBI Ripple Asia
   of-credit/)                                                                  XRP                                                                                                  (https://ripple.com/sbi-
   Join the Network                                                             (https://ripple.com/xrp/)                                                                            ripple-asia/)
   (https://ripple.com/join-                                                    Developer Tools                                                                                      University Blockchain
   the-network/)                                                                (https://ripplex.io)                                                                                 Initiative (UBRI)
   RippleNet Committee                                                          Press Center                                                                                         (https://ripple.com/ubri/)
   (https://ripple.com/ripplenet-                                               (https://ripple.com/press-                                                                           Ripple Impact
   committee/)                                                                  releases/)                                                                                           (https://ripple.com/impact/)
   RippleNet Customer                                                           XRP Ledger                                                                                           Ripple Swell
   Login                                                                        (https://xrpl.org/)                                                                                  (https://ripple.com/swell/)
   (https://services.ripplenet.com/)




    (https://www.facebook.com/ripplepay)  (https://twitter.com/Ripple)  (https://www.linkedin.com/company/ripple-labs)
   © 2013 - 2021 Ripple, All Rights Reserved.                  Terms (/terms-of-use/)        Privacy (/privacy-policy/)




                                                                                                               3

https://ripple.com/insights/icoipo-sec-right-regulate-initial-coin-offerings/                                                                                                                                     3/3
